DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments/remarks filled on 06/08/2021, with respect to the claims 1, and 10 have been fully considered and are persuasive. Therefore, the rejection have been withdrawn.
Reason for Allowance
Claims 1 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 10, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “configured to wirelessly transmit plural frames of data with the extracted energy stored in the energy storage device, with each data transmission frame using all of the energy stored in the energy storage device, and with the period & between the transmitted frames being proportional to the value of the first parameter and transmitting a second data transmission frame with a time period between the start of the first data transmission frame and the start of the second data transmission frame being proportional to the value of the first parameter.”
The first closest prior art, Faeber et al. (WO Pub. No.: 2015/094256 A1) discloses apparatuses, systems and/or methods of dynamic allocation of radio 
	The second closest prior art, Kwon et al. (US Pub. No.: 2015/0017992 A1) discloses a method and apparatus for allocating resources for communication between Base Stations (BSs) in an in-band communication system can be provided by a BS. A method for allocating resources for communication between BSs, performed by a Mobile Station (MS) in an in-band communication system includes receiving information about an interference-free expected area from a BS communicating with the MS through an access link, transmitting to the BS feedback information indicating whether the MS is located in the interference-free expected area based on the information about the interference-free expected area, receiving from the BS a message requesting measurement of a fronthaul link for communication between BSs based on the feedback information, and transmitting a measurement result of the fronthaul link to the BS.
	The third closest prior art, Ramachandran et al. (US Pub. No.: 2013/0088961 A1) discloses a method of load balancing cable modems across multiple channels of a Data Over Cable System Interface Specification (DOCSIS) network. At least one Quality of Service (QoS) parameter for each service flow from a plurality of cable 
	Thus, combination of references do not disclose above indicated limitation as applied in all independent claims. Therefore, 1-2 and 4-18 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465